DETAILED ACTION / EXAMINER’S COMMENT
This Action is responsive to the Amendment filed on 05/11/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2021 has been entered.

Acknowledgement
An Amendment filed on 05/11/2021, responding to the Office Action mailed on 03/11/2021, has been acknowledged and entered into the record. The present Allowability Notice is made with all the suggested amendments being fully considered. 



Allowable Subject Matter
Claims 1-14 and 26-36 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the applied prior art neither anticipates nor renders obvious the claimed semiconductor structure comprising an array of non-volatile random access memory (RAM) bit cells disposed directly on and in contact with the top dielectric layer of the substrate, the array of non-volatile RAM bit cells comprising columns of non-volatile RAM bit cells along a first direction and rows of non-volatile RAM bit cells along a second direction orthogonal to the first direction; and a plurality of recesses in the top dielectric layer of the substrate, along the first direction between columns of the array of non-volatile RAM bit cells. 
Regarding claim 9, the applied prior art neither anticipates nor renders obvious the claimed semiconductor structure comprising an array of non-volatile random access memory (RAM) bit cells disposed on the top layer of the substrate, each of the non-volatile RAM bit cells of the array of non-volatile RAM bit cells has, from a plan view perspective, substantially straight edges along the first direction and along the second direction and substantially rounded corners joining the straight edges.
Regarding claim 26, the applied prior art neither anticipates nor renders obvious the claimed semiconductor structure comprising an array of non-volatile random access memory (RAM) bit cells disposed on the top layer of the substrate, the array of non-volatile RAM bit cells is an array of conductive bridge random access memory (CBRAM) bit cells; and a plurality of recesses in the top layer of the substrate, along the first direction between columns of the array of non-volatile RAM bit cells.
Regarding claim 31, the applied prior art neither anticipates nor renders obvious the claimed semiconductor structure comprising a plurality of recesses in the top layer of the substrate, along the first direction between columns of the array of non-volatile RAM bit cells; .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 





/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Antonio Crite/
Patent Examiner, AU 2817
07/29/2021